
	

115 HR 3076 : Creating Advanced Streamlined Electronic Services for Constituents Act of 2018
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3076
		IN THE SENATE OF THE UNITED STATES
		July 17, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Director of the Office of Management and Budget to issue guidance on electronic
			 consent forms, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Creating Advanced Streamlined Electronic Services for Constituents Act of 2018 or the CASES Act. 2.Sense of congressIt is the sense of Congress that—
 (1)congressional offices provide crucial services to constituents by acting as a liaison between the constituents and the respective agencies;
 (2)this includes assisting constituents by making inquiries and working toward resolutions on behalf of the constituent with the respective agencies; and
 (3)this process should be simplified through the creation of electronic forms that may be submitted under section 552a of title 5, United States Code (commonly referred to as the Privacy Act), thus modernizing the process for constituents and improving access and efficiency of Government services and agencies in order to expedite the resolution of the problem for which constituents sought help.
			3.OMB guidance on electronic consent forms
 (a)GuidanceNot later than 1 year after the date of the enactment of this Act, the Director shall issue guidance that does the following:
 (1)Establishes— (A)standards for each agency to develop an electronic identity proofing and authentication process for allowing an individual to provide a prior written electronic consent form for the disclosure of the individual’s record under section 552a(b) of title 5, United States Code, or for individual access to a record under section 552a(d) of such title; or
 (B)a method by which each agency can electronically identity proof and authenticate an individual submitting an electronic consent form through a central online portal.
 (2)Creates a template for an electronic consent form that can be properly identity proofed and authenticated in accordance with paragraph (1).
 (3)Requires each agency to accept the electronic consent form described in paragraph (2) that provides consent from any individual properly identity proofed and authenticated in accordance with paragraph (1) from the individual providing consent or an entity other than the individual, including a congressional office, on behalf of the individual for the purpose of authorizing the disclosure of the individual’s record in accordance with section 552a(b) or 552a(d) of title 5, United States Code.
 (4)Authorizes each agency to provide an online link to the consolidated online portal described under subsection (b)(1).
				(b)Portal; consent identifier; congressional function
				(1)Consolidated online portal
 (A)Operation of portalThe Director (or a designee) shall operate (or designate the head of an agency to operate) a consolidated online portal that allows a member of the public to submit an electronic consent form in accordance with the guidance issued pursuant to subsection (a) to any agency from a single website.
 (B)Privacy and other featuresThe portal shall include features to protect the privacy of individuals using the portal and may include any additional functions the Director finds will improve the implementation of this section.
 (C)Use of existing website or portalThe Director may use any existing website or portal to satisfy the requirements of this subsection, including the portal established under section 552(m) of title 5, United States Code.
 (2)Consent identifierThe Director, or a designee, shall assign each consent form submitted through the portal described in paragraph (1) a consent identifier, which shall be provided to the agency and the individual or entity submitting the consent form. The agency shall track the consent form with the consent identifier.
				(3)Congressional assistance function
 (A)In generalThe Director, or a designee, shall ensure the operation of a function that allows a congressional office to provide a publicly available online link to the portal described in paragraph (1), which shall auto-populate information about such congressional office, including an indication of consent for such office to access a record in accordance with section 552a(b) of title 5, United States Code, in the consent form accessed through the portal.
 (B)Notification of consent identifier requiredThe Director, or a designee, shall ensure the function sends the consent identifier to the congressional office when a consent form is submitted to an agency through the portal as accessed through the function.
 (c)Agency complianceEach agency shall comply with the guidance issued pursuant to subsection (a) not later than 1 year after the date on which such guidance is issued.
 (d)DefinitionsIn this section: (1)Agency; individual; recordThe terms agency, individual, and record have the meanings given those terms in section 552a(a) of title 5, United States Code.
 (2)Consent identifierThe term consent identifier means a nonproprietary, unique identification number. (3)DirectorThe term Director means the Director of the Office of Management and Budget.
 4.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives July 16, 2018.Karen L. Haas,Clerk
